UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                         _______________________

                               No. 95-50789
                             Summary Calendar
                         _______________________


UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                   versus

ROY JUAREZ GODINEZ,

                                                        Defendant-Appellant.


_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                         (SA-94-CR-295-(2))
_________________________________________________________________
                           August 29, 1996


Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

            Appellant    Godinez    was     sentenced    to   two    135-month

concurrent terms of imprisonment after a jury convicted him of

conspiracy to distribute and distribution of cocaine.               On appeal,

his court-appointed counsel argues that Godinez’s offense level

should be reduced by two because the evidence was insufficient to

establish that Godinez was a manager in the offense.                  Attorney


      *
        Pursuant to Local Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
Padilla   also   asserts   that   Godinez     urged   him    to   argue   the

sufficiency of evidence to convict, but pursuant to Anders v.

California, 386 U.S. 738, 744 (1967), Padilla concludes that issue

is meritless.    Finding no reversible error, we affirm.

           The status of manager under the Guidelines is reviewed in

this court for clear error.         Based on the testimony of co-

defendants and the entirety of the transactions in which Godinez

was implicated, there is no error in the court’s finding that

Godinez was a manager. U.S.S.G. § 3B1.1(c).

           Moreover, the evidence was sufficient to convict Godinez.

Even though much of the incriminating testimony was given by co-

defendants who had pleaded guilty at the time of Godinez’s trial,

the jury was entitled to credit their testimony in whole or in

part.     Confirmation of Godinez’s participation came from the

testimony of the undercover officer.

           The court notes that court-appointed defense counsel

seems to have misunderstood the requirements of Anders in briefing

this appeal. Anders holds that after conscientiously reviewing the

record and identifying to the court any potential legal issues on

appeal, counsel may move to withdraw if he determines that an

appeal would be “wholly frivolous.”         Anders, 368 U.S. at 744.      If

counsel believes even one issue is meritorious, as he did here,

briefing pursuant to Anders is not allowed.                 Notwithstanding

counsel’s error in this case, the court was alerted to and did


                                    2
consider the sufficiency of the evidence as suggested by appellant

Godinez to his counsel.   Counsel’s misinterpretation of Anders in

this case was harmless error at best.

     AFFIRMED.




                                 3